Per Curiam,
We see no reason for disturbing the discretionary action of the learned court below in this case in setting aside the sheriff’s sale. The reasons stated in the opinion are quite sufficient to justify the action óf the court. The application to set the sale aside was made immediately after the sale and' before the acknowledgment of any deed. The price was grossly inadequate, and the court was at liberty to seize upon any other circumstances in order to give relief. We do not review the action of the lower courts in setting aside sheriff’s sales except in extreme cases, and this is not one of them.
Order affirmed and appeal dismissed at the cost of the appellant.